DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 03/16/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while claim 1, as amended, currently requires [in addition to the ‘dilution and dispense engines’] a controller ‘operable to control’ the two engines, no sufficient and adequate support was found for such controller, in combination with the engines, in the original specification. The specification states that ‘such engines may be any combination of hardware and programming to implement the functionalities of the respective engines’ [in other words, each engine can comprise either a programmed hardware, or merely a portion of software, in order to be able to perform the logical determinations as recited]. However, the original specification does not sufficiently support the newly recited combination of such engines with an additional controller [i.e., an additional piece of a programmed hardware configured to control each of the ‘dilution engine’ and the ‘dispense engine’, as now recited.  Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	Claims 1, 3-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to the amended claim 1, it is unclear from the claim language whether the last two newly added lines attempt to re-define the structure set forth in in the preceding lines.  It is advised that ‘further comprising’ language may help to resolve the issue. Additionally, the newly added recitation, ‘the default dilution is one of a plurality of dilutions available…for dispensing’, raises a question whether or not it means that the claimed apparatus must include a corresponding plurality of dilution solutions and/or their sources, as well as a relevant relational database configured to logically communicate with each of the engines and/or the controller. 
In claim 3, as amended, it is unclear how the ‘compound supply’ chamber must be structurally inter-related with the ‘ejection’ chamber of claim 1 [the same consideration applies to claim 16, as well as to claim 4, with respect to the cassette]. Additionally, the combination of a broader term, ‘received’ with a narrower term, ‘housed’, does not clearly set forth the metes and bounds of the patent protection sought. 
In claim 4, as amended, it is not clear whether or not the device being ‘configured with an opening’ actually means that the device must include the opening.
In claim 5, as amended, it is further unclear whether the recitation of the device including the GUI means that the apparatus must include a display controlled by a software defining the GUI. It is also unclear how optical coupling must be different from a wireless one, or from a direct one. 
Claim 6, as amended, fails to set forth any structural inter-relationships between the nozzle, the actuator and the die [as recited in claim 1]. Additionally, it is not clear what structural features must configure the dispense engine to generate a pulse to control the components [i.e., the nozzle and the actuator] that are not even included as part of the claimed invention.  
Drawings

7.	The drawings remain objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘controller’ connected to each of the engines to ‘control each of the ‘dilution engine’ and the ‘dispense engine’, as well as the ‘‘fluid die’, and the ‘pipette’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  
Additionally, as discussed previously, Figure 2 is not in accord with the structure set forth in claim 1, because, while claim 1 is directed to the apparatus named ‘fluid dispense device’ that must include the two engines, the figure shows an architecture, where the fluid dispense device is external with respect to the engines, rather than including them. Correction is required. No new matter should be entered.  

Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798